VAUGHN, Judge.
At the 29 March 1971 Session of Wake Superior Court, defendant was convicted of the crime of conspiracy to force open a safe and vault. No error was found in the trial from which he appealed. State v. Andrews, 12 N.C. App. 421, 184 S.E. 2d 69, appeal dismissed 279 N.C. 727, 185 S.E. 2d 704.
On 10 December 1971, defendant filed a motion for new trial by reason of newly discovered evidence. We have examined the motion filed by defendant. It contains nothing which entitles defendant to the relief sought.
Affirmed.
Judges Morris and Graham concur.